     Case 2:18-cv-01042-MCE-KJN Document 49 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODNEY CHARLES EILAND,                             No. 2:18-cv-1042 MCE KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    SACRAMENTO COUNTY SHERIFF’S
      DEPARTMENT, et al,
15
                         Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On June 3, 2020, the magistrate judge filed findings and recommendations herein which
21
     were served on all parties and which contained notice to all parties that any objections to the
22
     findings and recommendations were to be filed within thirty days. Neither party has filed
23
     objections to the findings and recommendations.
24
            The Court has reviewed the file and finds the findings and recommendations to be
25
     supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
26
     ORDERED that:
27
            1. The findings and recommendations filed June 3, 2020, are ADOPTED in full;
28
                                                         1
     Case 2:18-cv-01042-MCE-KJN Document 49 Filed 08/07/20 Page 2 of 2

 1           2. The motion for summary judgment (ECF No. 42) filed by defendants Tam and Walden
 2   is GRANTED;
 3           3. Defendants Tam and Walden are DISMISSED from this action; and
 4           4. This action is REMANDED to the magistrate judge for further proceedings.
 5           IT IS SO ORDERED.
 6   Dated: August 6, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
